Appellant Mavros appeals from a conviction of being a jointist and a sentence to the penitentiary. Many assignments of error are noted, but the only one which we think requires consideration in this opinion is the claim that the court erred in permitting reputation evidence concerning the premises which the appellant was alleged to have maintained as a place for the sale of liquor. *Page 341
[1] The evidence showed sales of intoxicating liquor by the appellant Mavros. Under the rule of State v. Stuttard,143 Wn. 426, 255 P. 663, and State v. Radoff, 140 Wn. 202,248 P. 405, this was sufficient to establish actual knowledge of the purpose for which the premises were used, and reputation evidence was therefore inadmissible.
Judgment reversed.
MACKINTOSH, C.J., TOLMAN, HOLCOMB, and MAIN, JJ., concur.